UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) :January 11,2011 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 02-27460 (Commission File Number) 16-1158413 (IRS Employer Identification No.) 205 Indigo Creek Drive Rochester, New York (Address of principal executive offices) (Zip Code) (585) 256-0200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] P re-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item - Entry into a Material Definitive Agreement Performance Technologies, Inc. (the "Registrant, PT) has entered into an asset sale agreement with GENBAND, dated as of January 11, 2011,to acquire GENBAND's Universal Signaling Platform (USP) and SP2000 signaling technology which GENBAND acquired in its May 2010 acquisition of Nortel's Carrier VoIP and Application Solutions (CVAS) business. In connection with this transaction, PT acquired software, equipment, inventories, and intellectual property including a signaling-related patent, a license under GENBAND's signaling patent portfolio and an assignment in part of signaling technology conveyed to GENBAND under license from Nortel. The total consideration for these assets is $5 million, of which $4 million was paid at closing and $1 million is due on the first anniversary of closing. In addition to the acquisition of assets, PT has agreed to provide GENBAND with development, support and maintenance of signaling solutions as integral elements of GENBANDs switching portfolio.PT will also provide solutions for stand-alone signaling applications as well as integrated signaling capabilities for GENBANDS C20 softswitch deployed on the GENBAND GENiUS TM platform. Item 2.01 - Completion of Acquisition or Disposition of Assets See the discussion of acquisition of assets under Item 1.01 above. Exhibit 99.1 Press release dated January 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. PERFORMANCE TECHNOLOGIES, INCORPORATED January 13 , 2011 By /s/ John M. Slusser John M. Slusser President and Chief Executive Officer January 13 , 2011 By /s/ Dorrance W. Lamb Dorrance W. Lamb Chief Financial Officer and Senior Vice President of Finance Exhibit 99.1 GENBAND and PT Create Signaling Development Alliance Rochester, NY  January 12
